MEMORANDUM **
California state prisoner Samuel Contreras appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 petition challenging the California Board of Prison Terms’ (“the Board”) decision denying him parole. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Contreras contends that he was denied parole without evidence to support the decision. A review of the record establishes that there was “some evidence” to support the Board’s decision to deny parole. See Irons v. Carey, 505 F.3d 846, 850-51 (9th Cir.2007); Sass v. Cal. Bd. of Prison Terms, 461 F.3d 1123, 1128-29 (9th Cir. 2006). We reject Contreras’ contention that the Board’s continuing reliance on the nature of the commitment offense as justification of the denial of parole and its failure to set a term of release in accordance with Cal.Penal Code § 3041 violated his right to due process. See Irons, 505 F.3d at 852-54. We conclude that the California courts’ rejection of this claim was neither contrary to nor an unreasonable application of clearly established federal law. See 28 U.S.C. § 2254(d)(1).
*674Contreras’ request for judicial notice is granted.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.